10-730-ag
    Lin v. Holder
                                                                                   BIA
                                                                          Balasquide, IJ
                                                                          A099 026 744
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 12th day of April, two thousand eleven.
    PRESENT:
             ROBERT A. KATZMANN,
             DEBRA ANN LIVINGSTON,
             RAYMOND J. LOHIER, JR.,
                     Circuit Judges.
    _______________________________________

    GUANG LI LIN,
             Petitioner,

                    v.                                     10-730-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Richard Tarzia, Belle Mead, N.J.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Richard M. Evans, Assistant
                                  Director; Margaret A. O’Donnell,
                                  Trial Attorney, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

    Petitioner Guang Li Lin, a native and citizen of the

People’s Republic of China, seeks review of a February 4,

2010 order of the BIA affirming the January 3, 2008 decision

of Immigration Judge (“IJ”) Javier Balasquide, denying his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).     In re Guang

Li Lin, No. A099 026 744 (B.I.A. Feb. 4, 2010), aff’g No.

A099 026 744 (Immig. Ct. N.Y. City Jan. 3, 2008).     We assume

the parties’ familiarity with the underlying facts and

procedural history of the case.

    Under the circumstances of this case, we have reviewed

both the BIA’s and IJ’s decisions.   See Yun-Zui Guan v.

Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).     The applicable

standards of review are well-established.     See 8 U.S.C.

§ 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d

162, 165-66 (2d Cir. 2008); Salimatou Bah v. Mukasey, 529

F.3d 99, 110 (2d Cir. 2008).

    Substantial evidence supports the IJ’s adverse


                               2
credibility determination.   The IJ found that, although Lin

testified that he was arrested when family planning

officials came to take his wife to be forcibly sterilized,

this detail was omitted from his asylum application, the

letter from his wife, his brother’s affidavit, and his

sister-in-law’s affidavit.   Because the agency was entitled

to rely on any discrepancy in finding Lin not credible, the

IJ properly relied on Lin’s inconsistent testimony.     See

8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534

F.3d at 166-67 n.3 (noting that inconsistencies and

omissions are “functionally equivalent”).   Additionally,

contrary to Lin’s contention, no reasonable fact-finder

would be compelled to credit his explanation that he omitted

those details because they were not material to his claim at

the time he filed his application or submitted the

documents.   See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

Cir. 2005) (holding that the agency need not credit an

applicant’s explanations for inconsistent testimony unless

those explanations would compel a reasonable fact-finder to

do so).

    In finding Lin not credible, the IJ also reasonably

relied on Lin’s admission that he had previously provided

false testimony to an immigration officer at both his

                              3
airport and credible fear interviews.   See Siewe v.

Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (holding that in

certain circumstances “a single false document or a single

instance of false testimony may (if attributable to the

petitioner) infect the balance of the alien’s uncorroborated

or unauthenticated evidence”).

    Accordingly, under the totality of the circumstances,

the IJ’s credibility determination was supported by

substantial evidence.   See 8 U.S.C. § 1158(b)(1)(B)(iii);

Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

Because the IJ reasonably concluded that Lin was not

credible as to his claim of past persecution or a well-

founded fear of future persecution, the adverse credibility

determination in this case necessarily precludes success on

his claims for asylum and withholding of removal, as both

claims were based on the same factual predicate.     See Paul

v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).     Lin does not

challenge the denial of CAT relief.




                              4
    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                            5